Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention as claimed is directed to a method for producing an oil-in-water dispersion-type oil-containing liquid food, comprising:
1) preparing a fermentation-derived cellulose complex by mixing fermentation-derived cellulose with a carboxymethyl cellulose salt, and then co-precipitating the mixture with first xanthan gum or first guar gum as a co-precipitant by using isopropyl alcohol as a precipitant; and 
2) mixing and stirring the fermentation-derived cellulose complex with oil, a salt, water, and a second polysaccharide that is at least one material selected from the group consisting of native gellan gum, second xanthan gum, iota-carrageenan, and second guar gum, 
wherein the fermentation-derived cellulose forms a three-dimensional network structure in the water phase, 
the resulting oil-in-water dispersion-type oil-containing liquid food comprises:
(X) water;
(Y) oil in an amount of 10-60 mass% relative to the liquid food; and
(Z) the three-dimensional network structure consisting essentially of:
(z1) the fermentation-derived cellulose, which has a fiber diameter in a range from 10 nm to 1 µm, and
(z2) the first guar gum and the carboxymethyl cellulose salt as a first  combination; or the first xanthan gum and the carboxymethyl cellulose salt as a second combination, 
the liquid food does not substantially comprise a surfactant, and an amount of the

droplets of the oil in the liquid food are stably dispersed in the water thereof.
The closest prior art of record, Arakawa et al (JP H02227046) (Arakawa) teaches a method of producing stable emulsions including soups, beverages and the like which are liquid oil in water dispersion type foods (abstract and paragraphs 1, 3 and 4). Arakawa teaches that the emulsions comprise: 0.5-95% of a fat and oil; 0.05-4% fibers with a diameter of 10um or less; and 0.05-2% gums selected from the group including xanthan gum and guar gum which are polysaccahrides as listed in b2 (claim 1 and paragraphs 1 and 2). It is noted that as Arakawa teaches an emulsion which requires two immiscible phases and as Arakawa exemplifies the emulsion with water, the emulsion of Arakawa includes a water phase as claimed. As Arakawa teaches that the emulsion optionally comprises emulsifying agents (abstract), which are surfactants, the teachings of the prior art encompass the composition as free of surfactants, wherein the amount of surfactant would thus be less than a critical micelle concentration and would not coat the oil droplets. As Arakawa teaches that the fiber with a diameter of 10um or less is bacterium cellulose (abstract, paragraph 1 and claim 1) and as bacterium cellulose is produced with fermentation, the teachings of the prior art encompass or at least make obvious the composition as comprising fermentation derived cellulose within the claimed fiber diameter range. Arakawa teaches that the emulsion is formed in the usual order (paragraph 2) which is exemplified by mixing and stirring (paragraphs 3 and 4), the teachings of the prior art encompass or at least make obvious mixing and stirring of the compositional ingredients. As Arakawa exemplifies the emulsion as comprising garlic seasoning oil (paragraph 3), and seasoning was defined as heightening or improving the flavor of food, the use of a seasoning oil in the composition of Arakawa would have been encompassed or at least obvious to one of ordinary skill in the art in order to improve flavor. As seasoning oil is an oil, the seasoning oil would necessarily be part of the oil phase in the product. As Arakawa teaches that 
Arakawa is silent to the cellulose as in a complex consisting essentially of the cellulose and first polysaccharides selected from the group consisting of xanthan gum and carboxymethyl cellulose salt as a first combination or guar gum and carboxymethyl cellulose salt as a second combination, wherein said cellulose forms a three dimensional network structure in the water phase as recited in claims 4 and 5. Other prior art reference to Asano (JP 378092 B) and Takai et al (JPH0O3157402 A) were made as a teaching of cellulose in a complex with polysaccharides.
Arakawa does not teach or suggest coprecipitating fermentation-derived cellulose with the first xanthan gum or the first guar gum using isopropyl alcohol as claimed. The claimed invention is not over the combination of Arakawa , Asano and Takai et al.

Claims 4, 5, 8-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791